BOOKOUT, Judge,
dissenting:
“An appeal is not a matter of vested right, but by the grace of statute, and must be perfected pursuant to the time and manner prescribed in the controlling statute, and if the requirements of such statute are not met, the appeal must be dismissed. . . .” LeFlore v. State ex rel. Moore, 288 Ala. 310, 260 So.2d 581, 583 (1972) cert. denied 409 U.S. 1007, 93 S.Ct. 436, 34 L.Ed.2d 299.
For numerous citations to the same effect, see 2 Alabama Digest, Appeal and Error ©=»1.
The federal courts may entertain petitions for and grant writs of habeas corpus. They may order the release of persons from confinement where they find that the State has failed to abide by certain constitutional provisions in the trial and confinement process. The federal courts may not, however, amend the Alabama statutory law by granting an “out-of-time appeal.”
There is no such thing in Alabama law as an out-of-time appeal. Ellison v. State, 55 Ala.App. 50, 312 So.2d 632 (1975); Ex parte Mitchell, 54 Ala.App. 203, 306 So.2d 296 (1974) cert. denied 293 Ala. 767, 306 So.2d 298.